SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IF HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-appellant Lilly E. Mathurin, pro se, appeals the judgment of the United States District Court for the Southern District of New York (Berman, J.), granting the defendants-appellees’ motion for summary judgment. The parties’ familiarity with the facts is assumed.
This Court reviews orders granting summary judgment de novo and determines whether the district court properly concluded that there was no genuine issue as to any material fact and the moving party was entitled to judgment as a matter of law. See Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir.1999). This Court is required to resolve all ambiguities and draw all factual inferences in favor of the nonmovant. The inferences to be drawn from the underlying facts revealed in materials such as affidavits, exhibits, interrogatory answers, and depositions must be viewed in the light most favorable to the party opposing the motion. See Nationwide Life Ins. Co. v. Bankers Leasing Assoc., 182 F.3d 157,159 (2d Cir.1999). Mathurin, who had proceeded pro se below, was properly apprised of her obligations under Fed.R.Civ.P. 56(e) to oppose a motion for summary judgment. See Vital v. Interfaith Medical Ctr., 168 F.3d *785615, 620 (2d Cir.1999). An independent review of the record and relevant case law reveals that there are no errors in either the district court’s or the magistrate judge’s thorough analysis and decision. See Mathurin v. Skrivaneck, 2003 WL 21523977, 2003 U.S. Dist. LEXIS 11396 (S.D.N.Y. July 2, 2003) (order); Mathurin v. Skrivaneck, 2003 U.S. Dist. LEXIS 10200 (June 10, 2003) (report and recommendation).
The judgment of the district court is AFFIRMED.